Reasons for Allowance
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are directed to a composite material comprising a continuous steel matrix consisting essentially of sintered steel nanoparticles sintered at a temperature less than 450oC and at least one structural carbon fiber encapsulated within the continuous steel matrix and having an average cross-sectional fiber diameter less than about 5 mm (claim 1) or less than about 1 mm (claim 11) and penetrating the steel matrix to a penetration depth of at least 1 cm.
	The closest prior art of record is Sastri (US 5,495,979) and Choi (US 2016/0130689).
	Sastri discloses a carbon fiber-reinforced composite comprising carbon fibers encapsulated in a metal matrix (Fig. 1). The carbon fiber having a diameter of about 5 micrometers. 
	Choi discloses a sintered steel matrix-nanoparticle composition including alloys of Mn, Fe, Al, Si, Cr, Mo, Ti, Cu, Ni, Mg, W, oxides and carbides thereof, and combinations (0032). As applicant’s specification teaches that the steel nanoparticles have a general formula of FeaCbMdXy where Fe is elemental iron, C is elemental carbon, and M represents one or more elements of Mn, Ni, Cr, Mo, B, Ti, V, W, Co, Nb, P, S, and Si, and X is a hydride molecules and a, b, d, and y are values greater than or equal to 0 (0046), thus, as the composite of Choi consists of a steel matrix and nanoparticles made of the same elemental material taught in the specification, the matrix composite of Choi “consists essentially of” a sintered steel nanoparticle matrix as claimed.
	Choi does not teach the sintering temperature being 450oC or less. Specifically, Choi teaches that the sintering is conducted at a temperature of 750oC (0049). Moreover, Choi teaches growing the nanoparticles at a heating temperature of about 700oC to 900oC (0036).
	Applicant’s specification teaches the use of elevated pressure and sintering temperature below 450oC  to convert the steel nanoparticles into the steel matrix (0038). Applicant’s specification further teaches that the low sintering temperature is used as conventional steel sintering temperatures destroy the reinforcing carbon fibers which decompose at about 450oC or less (0015). Clearly the sintering temperature is a structural limitation for the composite structure.
	Choi does not teach a sintering temperature below 450oC. Additionally, given the nanoparticles require a higher temperature to grow it would not have been obvious to have lowered the temperatures taught in Choi as the modification would change the principle of operation. As there is no motivation provided in any of the prior art to lower the sintering temperature of a steel matrix consisting essentially of steel nanoparticles to below 450oC, the claims are passed to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781